Citation Nr: 1003451	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-30 212 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
claimed as a lower back spasms.  

2.  Entitlement to service connection for arteriosclerosis 
obliterans in the right leg, claimed as poor circulation, as 
secondary to lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Saint Petersburg, 
Florida Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the 
Montgomery, Alabama VARO

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in December 2007.  A 
transcript of that hearing has been associated with the 
claims file.

This claim was previously remanded by the Board in February 
2008 for further development.  


FINDINGS OF FACT

1.  The objective evidence of record does not demonstrate 
that lumbosacral strain is related to the Veteran's active 
service.  

2.  The objective medical evidence of record demonstrates 
that arteriosclerosis obliterans of the right leg did not 
originate in service and is not related to any incident 
during active service.  

3.  The Veteran does not have an underlying service connected 
disability to which his arteriosclerosis obliterans of the 
right leg may be related.


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Arteriosclerosis obliterans of the right leg, to include 
as secondary to lumbosacral strain, neither incurred in nor 
was aggravated by active service and is not proximately due 
to, or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the present appeal, the Veteran was provided notice of the 
VCAA in November 2003, after the adjudication of his claims 
in the September 2002 rating decision at issue.  However, the 
Board finds that any defect with respect to the timing of the 
VCAA notice letter constituted harmless error in this case.  
Prior to the initial adjudication of the Veteran's claims for 
service connection general notice letters were provided in 
October 2001 and April 2002 which preceded the VCAA notice.  
Additional VCAA letters were sent in October 2006 and March 
2008.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in March 2006, October 2006 and March 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claims with subsequent re-adjudication in June 2007 and 
October 2009 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, Social Security 
Administration (SSA) records, VA examinations and statements 
and testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis and arteriosclerosis, if 
manifested to a compensable degree within one year after 
discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 
3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that during his 
active service he was lifting a 100 pound box of ammunition 
off of a large, two-and-a-half ton truck when he slipped and 
fell about four to five feet and he began having back spasms 
in the early 1980's as a result.  He also contends that his 
arteriosclerosis obliterans in the right leg developed as 
secondary to his low back problems.  The Veteran testified 
during a December 2007 Travel Board hearing, that his job 
while on active duty was in cannon crew, 13th Bravo series, 
which entailed setting up the cannon used for shooting large 
ammunition.  He stated that, following the accident in 
service, he was subsequently treated for muscle strain and 
was put on light duty with restrictions from physical 
training, heavy lifting, walking and stooping.  The Veteran 
reportedly first saw a civilian physician his back problems 
after active service in 1983.  He testified that his last 
heavy lifting was during his active service. The Veteran also 
reported that a private physician also said his back injury 
would have been over a number of years ago.  Finally, he 
testified that physicians had associated his leg condition as 
a secondary residual type of effect from his back.  

Service treatment reports reflect that the Veteran was 
treated for a back injury with resulting low back pain in 
December 1982, while lifting over 100 pounds in projectiles 
for a week.  The Veteran was diagnosed with muscle strain at 
this time.  He was advised at this time to limit his duty to 
no lifting over 10 pounds and no upper extremity physical 
training for 10 days.  He was also treated in a follow-up 
visit in December 1982 for recovery from muscle strain.  At 
this time, the Veteran was advised to not lift more than 15 
pounds with no physical training, running or jumping for two 
days.  The Veteran opted out of having a separation 
examination.  A November 1983 examination, pursuant to the 
Veteran's entry into the National Guard, did not reflect any 
findings of a back problem.  

In a March 2002 VA examination, the Veteran reported a 
history of back pain and strain dating back to 1979 or 1980 
at which time he was seen at a hospital and provided some 
therapy.  He provided a history of intermittent back pain but 
denied any associated paresthesias.  The Veteran also 
provided a history of poor circulation in the right lower 
extremity for an unknown period of time and reported some 
associated numbness but no swelling.  X-rays of the 
lumbosacral spine revealed no evidence of a compression 
fracture of spondylolisthesis.  The Veteran was diagnosed 
with no residual from poor circulation in the right leg and 
chronic low back pain with minimal functional limitational 
loss due to pain.

Private medical records reflect that the Veteran was 
initially treated for low back pain and leg pain and numbness 
in September 2003.  In an October 2003 private medical 
report, the Veteran's private treating chiropractor diagnosed 
him with radiculitis L5-S1, sciatica, lumbosacral root lesion 
L5-S1, weak muscle and muscle spasm.  

In an August 2004 letter, a private chiropractor opined that 
the Veteran's injuries were of a recurrent compression nature 
which would happen with a soldier lifestyle of carrying 
rucksacks or jumping.  The private chiropractor concluded 
that he thought the Veteran was originally injured about 10 
to 15 years ago.  

In a May 2007 VA examination, the Veteran reported that he 
initially injured his lower back in the early 1980's and had 
been intermittently seen for low back pain thereafter.  He 
also reported numbness and tingling started at his knees and 
radiated to his feet on a continual basis.  The Veteran 
associated numbness with his back condition.  X-rays 
indicated a normal lumbosacral spine series with no evidence 
of compression fractures.  The Veteran was diagnosed with 
lumbar spine strain.  The examiner opined that it was not at 
least as likely as not that the Veteran's lumbar spine 
impairment was related to a lumbar strain noted during 
military service.  He explained that the Veteran had 
documentation of low back pain in December 1982 with no 
further sequelae related to his lumbar spine and he had a gap 
in medical records of approximately 20 years, with 
chiropractic treatment that began approximately four years 
ago.  Finally, the examiner noted that a recent lumbar 
series, obtained for this examination, did not demonstrate 
any arthritic changes.  

Private and VA medical records from September 2003 to 
November 2007 reflect that the Veteran was variously treated 
for and diagnosed with chronic low back pain, low back 
soreness, chronic degenerative joint disease of the lumbar 
spine, bilateral leg swelling, clinical evidence of 
peripheral neuropathy of the legs and peripheral neuropathy 
due to either cervical disc disease or degenerative joint 
disease of the lumbosacral spine.  

After a review of the record, the Board concludes that 
entitlement to service connection for lumbosacral strain is 
not warranted, as the evidence of record demonstrates that 
this disability is not related to the Veteran's active 
service.  Service treatment records reflect that the Veteran 
was treated for a back injury in December 1982, diagnosed as 
muscle spasm, due to lifting projectiles over 100 pounds 
during his active service.  Service treatment reports are 
also absent of any additional treatment for a back disability 
in service following December 1982.  A November 1983 entrance 
examination for the National Guard, conducted only a few 
months following the Veteran's separation from active 
service, reflects no findings or complaints of a back 
disability.  The post service medical records reflect no 
treatment for a back disability following the Veteran's 
active duty until September 2003, approximately 20 years 
after separation from active duty.  

Furthermore, the Board finds that there is no medical 
evidence of a nexus, demonstrated by either a continuity of 
symptomatology or a medial opinion, which relates the 
Veteran's current lumbosacral strain to his active service.  
While the August 2004 private opinion from the Veteran's 
treating chiropractor opines that the Veteran's injury began 
about 10 or 15 years earlier, this dates the his onset of his 
current low back problems to 1994 or 1989, several years 
following the Veteran's separation from active duty.  
Moreover, the May 2007 VA examiner found that it was not at 
least as likely as not that the Veteran's lumbar spine 
impairment was related to a lumbar strain noted during 
military service and was accompanied by an appropriate 
rationale supported by medical findings in the record.  As 
such, the preponderance of the evidence is against a finding 
that the Veteran's current lumbosacral strain is related to 
his active military service.  Therefore, the claim for 
service connection for lumbosacral strain is denied.

The Board also finds that, as the Veteran has not established 
service connection for the underlying disability, lumbosacral 
strain, his claim for secondary service connection for 
arteriosclerosis obliterans of the right leg is without legal 
merit and must also be denied due to a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board also notes that as the medical evidence of 
record is absent of any treatment for a right leg disability 
during active service or for many years thereafter, until 
approximately September 2003, the preponderance of the 
evidence is against a finding that the Veteran's current 
arteriosclerosis obliterans of the right leg is related to 
his active military service.  Therefore, the claim for 
service connection for arteriosclerosis obliterans of the 
right leg is denied on both a direct and secondary basis.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board acknowledges the Veteran's statements that his current 
lumbosacral strain began during his military service and that 
he has had intermittent low back pain since that time.  
However, the contentions regarding a relationship between his 
claimed lumbosacral strain and his active service and between 
arteriosclerosis obliterans of the right leg and lumbosacral 
strain are statements of causation.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for lumbosacral strain, claimed as a lower 
back spasms, is denied.  

Service connection for arteriosclerosis obliterans in the 
right leg, claimed as poor circulation, as secondary to 
lumbosacral strain, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


